ACCEPTED
                                                                                                            14-15-00300-CR
                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                         HOUSTON, TEXAS
                                                                                                       8/28/2015 3:22:06 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                     CLERK

                                       CASE NO. 14-15-00300-CR
                                       CASE NO. 14-15-00301-CR
                                                                                    FILED IN
                                                                             14th COURT OF APPEALS
LASHONDA DEON JONES                                   §           IN THE COURTHOUSTON,
                                                                                  OF APPEALSTEXAS
                                                      §                      8/28/2015 3:22:06 PM
v.                                                    §           14th DISTRICT
                                                                             CHRISTOPHER A. PRINE
                                                      §                               Clerk
THE STATE OF TEXAS                                    §           HOUSTON, TEXAS

                   MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

     TO THE HONORABLE JUSTICES OF SAID COURT:

              LASHONDA DEON JONES, Appellant in the above styled and numbered case, moves

     this Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of the

     Texas Rules of Appellate Procedure, and for good cause shows the following:

              1.    This case is on appeal from 221 st Judicial District Court in Montgomery County

     Texas.

              2.    The case below was styled The State of Texas vs. LASHONDA DEON JONES,

     and numbered 15-01-00219-CR.

              3.    Appellant was convicted of Possession of a Controlled Substance and Tampering

     with Physical Evidence.

              4.    On January 29, 2015, Appellant was assessed a sentence to forty-five (45) years

     in the Texas Department of Criminal Justice, Institutional Division on each charge to run

     concurrent.

              5.    Notice of appeal was given on February 18, 2015.

              6.    The Clerk's Record was filed on May 28, 2015. The Reporter's Record was filed

     on May 13, 2015.

              7.    The appellate brief is presently due on August 28, 2015.

                                                              LASHONDA DEON JONES V. THE STATE OF TEXAS
                                                          MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF
                                                                                                Page 1 of 4
       8.      Appellant requests an extension of time of 30 days from the present date, i.e.

September 21, 2015.

       9.      One extension to file the brief has been received in this cause.

        10.    Appellant is currently incarcerated.

        11.    Appellant relies on the following facts as good cause for the requested extension.

                          The record in this case consists of 9 volumes consisting of Pre-Trial

               hearings, voir dire, guilt/innocence phase, punishment phase and exhibits.

                          Due to the nature and severity of the sentence due diligence is required to

               properly prepare a brief on this matter.

                          I have completed reviewing the record and identified numerous grounds

               that require further research and writing in order to properly represent Appellant.

       LASHONDA DEON JONES PRAYS that this Court grant this Motion to Extend Time to

File Appellant's Brief.

                                                Respectfully submitted,

                                                Law Offices of Austin D. Black
                                                215 Simonton
                                                Conroe, Texas 77301
                                                936-524-3124
                                                936-756-3539 facsimile


                                                By:
                                                      Austin D. Black
                                                      State Bar No. 24050018
                                                      Attorney for LASHONDA DEON JONES




                                                              LASHONDA DEON JONES V. THE STATE OF TEXAS
                                                          MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF
                                                                                                Page 2 of 4
                              CERTIFICATE OF SERVICE

       This is to certify that on August 28, 2015     , a true and correct copy of the above and
foregoing document was served on the Montgomery County District Attorney's Office by e-file.



                                           Austin D. Black




                                                        LASHONDA DEON JONES V. THE STATE OF TEXAS
                                                    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF
                                                                                          Page 3 of 4
STATE OF TEXAS

COUNTY OF MONTGOMERY


                                               AFFIDAVIT

          BEFORE ME, the undersigned authority, on this day personally appeared Austin D.

Black, who after being duly sworn stated:

          "I the attorney for the appellant in the above numbered and styled cause. I have
         read the foregoing Motion to Extend Time to File Appellant's Brief and swear
         that all of the allegations of fact contained therein are true and correct to the best
          of my knowledge."




                                                  Austin D. Black
                                                  Affiant


          SUBSCRIBED AND SWORN TO BEFORE ME on

     L.A.9a9A-- s6                 apc      to certify which witness my hand and seal of office.



  Z:FF;;:',,,   STEPHANIE D. BLACK
 l'::A4411: Notary Public, State of Texas                     lic, State of Texas
               My Commission Expires
      ........  November 08, 2017




                                                              LASHONDA DEON JONES V. THE STATE OF TEXAS
                                                          MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF
                                                                                                Page 4 of 4